DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species c, θ1 less than 45° and θ2 45° or greater, claims 1-20 in the reply filed on January 26, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because: Figures 5-7 should be designated by a legend such as -- Comparative -- in order to clarify what is applicant’s invention.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-20 are objected to because of the following informalities: in claim 1 line 2, for proper grammar “that including” should be -- that includes -- .  Appropriate correction is required.
Claim Interpretation
The radial heights are shown in Figure 2 to be measured from the bead toes radially outward and the belt/carcass turn-up overlap width d in Figure 2 is shown to be measured from the respective carcass turn-up end along the carcass turn-up to the axial position of the respective belt end, with no clarification in the specification, therefore these depictions control the broadest reasonable interpretation of the radial heights and the overlap width d.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 1 lines 6-7, to provide proper antecedent basis applicant should change “includes a bead core” to -- includes both a bead core -- (each bead portion includes both the bead core and the bead filler).
 	In claims 4 and 10, it is not clear how the top portion of the rim protector can be the claimed boundary between the outside and inside in the tire radial direction unless it protrudes to a point having a distinct radial location; for purposes of this examination the top portion will be so construed, but clarification is required.
 	In claims 4 and 10, to provide proper antecedent  basis in line 2 applicant should change “the sidewall” to -- each sidewall -- .
 	In claim 7, to provide proper antecedent basis in line 3 after “folded” applicant should insert -- in each bead portion -- , in line 6 after “wherein” applicant should insert -- on each side of the tread portion -- , and in line 7 applicant should change “the carcass ply” to -- the at least one carcass ply -- .
 	In claim 8, to provide proper antecedent basis in line 4 after “wherein” applicant should insert -- on each side of the tread portion: -- , in line 5 applicant should change “the carcass ply” to -- the at least one carcass ply -- , in line 9 applicant should change “the carcass ply” to -- the at least one carcass ply -- , and in lines 11-12 applicant should change “the carcass ply” to -- the at least one carcass ply -- .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Application 2013-075549 A cited by applicant (equivalent to US Patent Application Publication 2013/0081746 A1 cited by applicant).
 	See the English translation of the Japanese Patent Office action dated September 14, 2021 cited by applicant in the IDS filed November 16, 2021 in the instant application, with the maximum preferred angle range being disclosed with sufficient specificity (US ‘746 paragraph 0038) and the exemplary 33% SH-39% SH radial heights from the bead base line in the reference are only slightly larger when measured from the bead toes and so still meet the broadly claimed range of 30%-70% in claims 6 and 16-20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application 2004-352174 A cited by applicant (equivalent to US Patent Application Publication 2004/0238094 A1 cited by applicant) in view of Japanese Patent Applications 61-105202 A, 2013-075549 A, and 2012-106568 A all cited by applicant.
 	See the English translation of the Japanese Patent Office action dated September 14, 2021 cited by applicant in the IDS filed November 16, 2021 in the instant application: it would therefore have been obvious to one of ordinary skill in the art to provide the varied reinforcing cord angles taught by the seconday references in the primary reference tire in order to durability, steering stability, and ride comfort.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Japanese Patent Applications 61-105202 A and 2012-106568 A both cited by applicant anticipate or render obvious at least claim 1 but are considered to be no more pertinent to the instant claims than the prior art already applied by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218. The examiner can normally be reached M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					           /ADRIENNE C. JOHNSTONE/                                                                                               Primary Examiner, Art Unit 1749                                                                                                         May 16, 2022